DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged applicant’s amendment filed on 2/8/22.  Claims 6 and 8 canceled.  Claims 1, 2, 7, 9, 15, and 18 amended. Claims 1-5, 7, 9-19 are pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jung  KR20120112997 in view of Igarashi JP2013/138132.
Re Claim 18, Jung discloses the light source comprising: a semiconductor element  (10) with a substrate (11) ; a sealing resin (molding part 19)  that covers the semiconductor element (P39-P40,  the molding part 19 may be formed to cover all the surfaces of the light emitting device; the molding part 19 may be formed of a transparent resin material or a transparent silicon (Si) material. The resin material may be epoxy.)  ; and a reflective laver (20)  that is disposed on an upper face of the sealing resin (P48; The reflective portion 20 may be formed on the molding portion 19), the sealing resin (19) having an outer periphery that surrounds the sealing resin and forms an outer periphery of the light source, an entirety of the outer periphery of the sealing resin exposing outside of the light source (P39-P40; the molding part 19 may be formed to cover all the surfaces of the light emitting device) .
Jung fails to specifically disclose that sealing resin is translucent.   
However Igarashi discloses a translucent resin (Page 3 of translation ).
Given the teachings of Igarashi it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jung with a translucent sealing resin.  
The translucent resin  protects the light emitting element 20 and the like disposed on the substrate  from dust, moisture, external force and the like (Page 3 of translation).

Allowable Subject Matter
Claims  1-5, 7, 9-18 allowed.
The following is an examiner’s statement of reasons for allowance in RE claim 1 : Jung and Igarashi  the best prior art of record discloses a phosphor layer but fails to disclose the phosphor laver that is disposed between the sealing resin and the semiconductor element, the phosphor laver being disposed on side faces of the semiconductor element. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance in RE claim 7 : Jung and Igarashi  the best prior art of record discloses a phosphor layer but fails to disclose the phosphor laver that is disposed between the sealing resin and the semiconductor element, the phosphor laver being disposed on side faces of the semiconductor element. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.

Response to Arguments
Applicant’s arguments with respect to claim(s) 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amended the claims with new limitations which necessitated new search and consideration. Therefore, this action is final.

Conclusion
The following reference is cited but not relied upon:  Epler discloses a Low profile, side-emitting LEDs
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887